MEMORANDUM **
R. Charles Bryfogle appeals pro se the district court’s order dismissing, pursuant to Fed. R. Bankr.P. 8006, his appeal from the bankruptcy court’s decision. We have jurisdiction under 28 U.S.C. § 158(d). We review for abuse of discretion, Fitzsimmons v. Nolden (In re Fitzsimmons), 920 F.2d 1468, 1471 (9th Cir.1990), and we affirm.
*397Dismissal was proper because the record indicates that Bryfogle failed to file a designation of the bankruptcy court record within ten days of his appeal to the district court as required under Fed. R. Bankr.P. 8006 or even after having received a generous extension of time to file the designation and explicit order by the district court to do so. Accordingly, the district court did not abuse its discretion by dismissing Bryfogle’s appeal. See id:
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.